Citation Nr: 0607422	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  04-22 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision rendered by the Department 
of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri (the RO).

Procedural history

The veteran served on active duty from December 1943 to April 
1946.  He died in September 2002.  The appellant is his 
surviving spouse.

In June 2003, the RO advised the appellant that her 
application for death pension benefits was denied due to 
excess annual income.  The appellant indicated disagreement 
with that decision and, after being issued a statement of the 
case, she perfected her claim by submitting a substantive 
appeal (VA Form 9) in June 2004.

Issues not on appeal

During the course of the development of this appeal, the 
appellant appears to have contended that the death of the 
veteran was related to his service-connected disabilities.  
She also referenced the veteran's claim for an increased 
disability rating for service-connected left ear hearing loss 
that had been denied in September 2001.  The issues of 
entitlement to service connection for the cause of the 
veteran's death and to an increased rating for service-
connected left ear hearing loss on an accrued basis have not 
been developed for appellate consideration.  These matters 
are accordingly referred to the RO for action as appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required of her.


REMAND

The appellant is claiming entitlement to death pension 
benefits.  The award of this benefit is dependent upon annual 
income and net worth; as noted above, her claim has been 
denied on the basis that her annual income exceeds the 
maximum amount of pension benefits.  See 38 U.S.C.A. §§ 1541, 
1543 (West 2002); 38 C.F.R. § 3.3 (2005).

Denial of a claim for pension benefits based on excessive 
income/net worth is determined by review of financial 
information submitted by the claimant.  In this case, the 
appellant has not been forthcoming with such data, despite 
repeated requests by the RO for this information.  

Specifically, the most recent financial information submitted 
by the appellant, in February 2004, fails to indicate certain 
pertinent data, such as the dollar value of interest bearing 
investments.  The appellant has indicated that she receives a 
significant amount of income (evidently more than $800 a 
month) in interest and dividends, but has she not provided 
information as to the source of that income.  Nor has she 
furnished other information as to her total net worth.  

Moreover, the information she has provided can best be 
described as having been furnished in a piecemeal fashion; 
only by reviewing financial statements received over a 
several-year period can all of the financial information 
necessary to determining pension eligibility be identified.  
Inasmuch as eligibility for death pension based on income is 
determined on a yearly basis, information spread out over a 
period of several years is of minimal utility.

The appellant, judging from a review of the file, appears to 
be reluctant to supply the financial information required.  
The file shows repeated attempts by the RO to obtain the 
necessary financial data, with little effort to cooperate 
evidence by the appellant.  The United States Court of 
Appeals for Veterans Claims has held that the duty to assist 
"is not always a one-way street" and that, "[i]f a [claimant] 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In this instance, 
additional failure by the appellant to furnish the 
information requested by VA may very well lead to the denial 
of her claim.

Accordingly, this claim is REMANDED to the Veterans Benefits 
Administration (the VBA) for the following actions:

1.  The appellant is to submit a VA Form 
21-0158-1, Improved Pension Eligibility 
Verification Report (Surviving Spouse 
With No Children), supplying all current 
financial data as indicated thereon, to 
include, but not limited to, all current 
monthly income and the sources thereof, 
all sources of net worth as categorized 
on the form, and wages from all 
employment.  She is also to submit a VA 
Form 21-8416, Medical Expense Report, 
supplying all current medical expenses as 
categorized on that form.  VBA should 
contact the appellant and include such 
forms in its communication.  In addition, 
VBA is to advise the appellant that any 
possible grant of her claim is dependent 
upon her providing all requested 
financial information.

2.  Following receipt of all information 
provided by the appellant, the RO should 
review her claim and determine whether 
entitlement to death pension benefits is 
established.  If the decision remains 
adverse to the appellant, she and her 
representative should be furnished with a 
supplemental statement of the case, and 
with an opportunity to respond thereto.  
The case should then be returned to the 
Board for further consideration, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

